 



Amendment No. 1 to

SHARE EXCHANGE AGREEMENT

Dated as of January 7, 2019

 

This Amendment No. 1 to Share Exchange Agreement (this “Amendment”) is entered
into as of the date first set forth above by and between (i) Novo Integrated
Sciences, Inc., a Nevada corporation (the “Parent”); (ii) Novo Healthnet
Limited, a limited company incorporated under the Laws (as defined below) of the
Province of Ontario, Canada (“NHL” and together with the Parent, the “Buyer”)
and (iii) CannaPiece Group Inc., an Ontario, Canada corporation (“CPG”,
“Seller”). Each of the Parent, NHL and CPG may be referred to herein
collectively as the “Parties” and separately as a “Party.

 

WHEREAS, the Parent, NHL and CPG are parties to that certain Share Exchange
Agreement dated as of December 18. 2018 (the “Original Agreement”); and

 

WHEREAS, the Parties now desire to amend the Original Agreement as set forth
herein;

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

  1.Definitions. Defined terms used herein without definition shall have the
meaning given them in the Original Agreement.

 

  2.Amendment.

 

(a) Section 2.02(b) of the Original Agreement is hereby amended in its entirety
to provide as follows: “The Subscription Agreements value will be CAD $5,000,000
in the aggregate (the “Investment”). The Subscription Agreements for the total
Investment will be executed and delivered by CPG, together with payment of the
applicable subscription funds, by no later than January 31, 2019.”

 

3. Miscellaneous.

 

  (a) Other than as amended herein, the Original Agreement shall remain in full
force and effect.         (b) This Amendment shall be governed by, enforced, and
construed under and in accordance with the Laws of the State of Nevada, without
giving effect to the principles of conflicts of law thereunder. Each of the
Parties (a) irrevocably consents and agrees that any legal or equitable action
or proceedings arising under or in connection with this Amendment shall be
brought exclusively in the state or federal courts of the United States with
jurisdiction in Palm Beach County, Florida. By execution and delivery of this
Amendment, each Party hereto irrevocably submits to and accepts, with respect to
any such action or proceeding, generally and unconditionally, the jurisdiction
of the aforesaid courts, and irrevocably waives any and all rights such Party
may now or hereafter have to object to such jurisdiction.         (c) The
headings contained in this Amendment are intended solely for convenience and
shall not affect the rights of the Parties.         (d) This Amendment may be
executed in multiple counterparts, each of which shall be deemed an original and
all of which taken together shall be but a single instrument. The execution and
delivery of a facsimile or other electronic transmission of a signature to this
Amendment shall constitute delivery of an executed original and shall be binding
upon the person whose signature appears on the transmitted copy.

 

[Signatures Appear on Following Page]

 

 1 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first-above written.

 

  Novo Integrated Sciences, Inc.         By: /s/ Robert Mattacchione   Name:
Robert Mattacchione   Title: Chief Executive Officer         Novo Healthnet
Limited         By: /s/ Dr. Pierre Dalcourt   Name: Dr. Pierre Dalcourt   Title:
President         CannaPiece Group Inc.         By: /s/ Ahmad Rasouli   Name:
Ahmad Rasouli   Title: CEO



 

 2 

 



